Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 1 of 19 Page ID #:386



    1   Cynthia S. Arato (State Bar No. 156856)
        carato@shapiroarato.com
    2   SHAPIRO ARATO BACH LLP
        500 Fifth Avenue, 40th Floor
    3   New York, New York 10110
        Telephone: (212) 257-4880
    4   Facsimile: (212) 202-6417
    5   Attorneys for Plaintiff
        MELISSA JEFFERSON,
    6   p/k/a LIZZO
    7
    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
  10    MELISSA JEFFERSON, professionally
  11    known as LIZZO, an individual,
                                                  Case No.
  12             Plaintiff,
                                                  2:19ícví09107íDMGíMAA
  13       v.
                                                  STIPULATED PROTECTIVE
  14    JUSTIN RAISEN, an individual,
        JEREMIAH RAISEN, an individual,           ORDER
  15    HEAVY DUTY MUSIC PUBLISHING,
        YVES ROTHMAN, and DOES 1-10,
  16             Defendants.
  17    JUSTIN RAISEN, an individual,
  18    JEREMIAH RAISEN, an individual,
        HEAVY DUTY LLC (erroneously sued
  19    as HEAVY DUTY MUSIC
        PUBLISHING), and JUSTIN “YVES”
  20    ROTHMAN, an individual,

  21             Counterclaimants,

  22       v.

  23    MELISSA JEFFERSON, professionally
        known as LIZZO, an individual, ERIC
  24    FREDERIC, an individual, JESSE ST.
        JOHN GELLER, an individual,
  25    STEVEN CHEUNG, an individual, and
        ROES 1-10
  26             Counterdefendants.
  27
  28
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 2 of 19 Page ID #:387



    1   1.    PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve production of confidential,
    3   proprietary, or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation may
    5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    6   enter the following Stipulated Protective Order. The parties acknowledge that this
    7   Stipulated Protective Order does not confer blanket protections on all disclosures or
    8   responses to discovery and that the protection it affords from public disclosure and
    9   use extends only to the limited information or items that are entitled to confidential
  10    treatment under the applicable legal principles. The parties further acknowledge, as
  11    set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
  12    them to file confidential information under seal; Local Rule 79-5 sets forth the
  13    procedures that must be followed and the standards that will be applied when a
  14    party seeks permission from the Court to file material under seal.
  15
  16    2.    GOOD CAUSE STATEMENT
  17          This action is likely to involve commercial, financial, and/or proprietary
  18    information for which special protection from public disclosure and from use for
  19    any purpose other than prosecution of this action is warranted. Such confidential
  20    and proprietary materials and information consist of, among other things,
  21    confidential business or financial information, confidential information and data
  22    relating to the development and recording of various sound recordings, including
  23    recordings that have not been commercially released, private correspondence and
  24    documents of individuals active within the music and entertainment industry and
  25    often subject to unwarranted tabloid attention. Accordingly, to expedite the flow of
  26    information, to facilitate the prompt resolution of disputes over confidentiality of
  27    discovery materials, to adequately protect information the parties are entitled to
  28    keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                                   2
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 3 of 19 Page ID #:388



    1   of such material in preparation for and in the conduct of trial, to address their
    2   handling at the end of the litigation, and to serve the ends of justice, a protective
    3   order for such information is justified in this matter. It is the intent of the parties
    4   that information will not be designated as confidential for tactical reasons and that
    5   nothing be so designated without a good faith belief that it has been maintained in a
    6   confidential, non-public manner, and there is good cause why it should not be part
    7   of the public record of this case.
    8
    9   3.    DEFINITIONS
  10          3.1.   Action: This pending federal lawsuit.
  11          3.2.   Challenging Party: A Party or Nonparty that challenges the
  12                 designation of information or items under this Stipulated Protective
  13                 Order.
  14          3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  15                 how it is generated, stored or maintained) or tangible things that
  16                 qualify for protection under Federal Rule of Civil Procedure 26(c), and
  17                 as specified above in the Good Cause Statement.
  18          3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
  19                 as their support staff).
  20          3.5.   Designating Party: A Party or Nonparty that designates information or
  21                 items that it produces in disclosures or in responses to discovery as
  22                 “CONFIDENTIAL.”
  23          3.6.   Disclosure or Discovery Material: All items or information, regardless
  24                 of the medium or manner in which it is generated, stored, or
  25                 maintained (including, among other things, testimony, transcripts, and
  26                 tangible things), that is produced or generated in disclosures or
  27                 responses to discovery in this matter.
  28          3.7.   Expert: A person with specialized knowledge or experience in a
                                                    3
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 4 of 19 Page ID #:389



    1               matter pertinent to the litigation who has been retained by a Party or its
    2               counsel to serve as an expert witness or as a consultant in this Action.
    3        3.8.   In-House Counsel: Attorneys who are employees of a party to this
    4               Action. In-House Counsel does not include Outside Counsel of
    5               Record or any other outside counsel.
    6        3.9.   Nonparty: Any natural person, partnership, corporation, association,
    7               or other legal entity not named as a Party to this action.
    8        3.10. Outside Counsel of Record: Attorneys who are not employees of a
    9               party to this Action but are retained to represent or advise a party to
  10                this Action and have appeared in this Action on behalf of that party or
  11                are affiliated with a law firm which has appeared on behalf of that
  12                party, and includes support staff.
  13         3.11. Party: Any party to this Action, including all of its officers, directors,
  14                employees, consultants, retained experts, In-House Counsel, and
  15                Outside Counsel of Record (and their support staffs).
  16         3.12. Producing Party: A Party or Nonparty that produces Disclosure or
  17                Discovery Material in this Action.
  18         3.13. Professional Vendors: Persons or entities that provide litigation
  19                support services (e.g., photocopying, videotaping, translating,
  20                preparing exhibits or demonstrations, and organizing, storing, or
  21                retrieving data in any form or medium) and their employees and
  22                subcontractors.
  23         3.14. Protected Material: Any Disclosure or Discovery Material that is
  24                designated as “CONFIDENTIAL.”
  25         3.15. Receiving Party: A Party that receives Disclosure or Discovery
  26                Material from a Producing Party.
  27
  28
                                                  4
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 5 of 19 Page ID #:390



    1   4.     SCOPE
    2          The protections conferred by this Stipulated Protective Order cover not only
    3   Protected Material, but also (1) any information copied or extracted from Protected
    4   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
    5   and (3) any testimony, conversations, or presentations by Parties or their Counsel
    6   that might reveal Protected Material.
    7          Any use of Protected Material at trial shall be governed by the orders of the
    8   trial judge. This Stipulated Protective Order does not govern the use of Protected
    9   Material at trial.
  10
  11    5.     DURATION
  12           Even after final disposition of this litigation, the confidentiality obligations
  13    imposed by this Stipulated Protective Order shall remain in effect until a
  14    Designating Party agrees otherwise in writing or a court order otherwise directs.
  15    Final disposition shall be deemed to be the later of (1) dismissal of all claims and
  16    defenses in this Action, with or without prejudice; and (2) final judgment herein
  17    after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  18    reviews of this Action, including the time limits for filing any motions or
  19    applications for extension of time pursuant to applicable law.
  20           If this case proceeds to trial, however, all of the information that was
  21    designated or maintained as confidential pursuant to this Stipulated Protective
  22    Order and that is admitted into the trial record will become public and
  23    presumptively will be available to all members of the public, including the press,
  24    unless the Designating Party demonstrates the existence of compelling reasons for a
  25    further protective order in a motion to the trial judge in advance of the trial. See
  26    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)
  27    (distinguishing “good cause” showing for sealing documents produced in discovery
  28    from “compelling reasons” standard when merits-related documents are part of
                                                    5
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 6 of 19 Page ID #:391



    1   court record).
    2
    3   6.    DESIGNATING PROTECTED MATERIAL
    4         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
    5                      Each Party or Nonparty that designates information or items for
    6                protection under this Stipulated Protective Order must take care to
    7                limit any such designation to specific material that qualifies under the
    8                appropriate standards. The Designating Party must designate for
    9                protection only those parts of material, documents, items, or oral or
  10                 written communications that qualify so that other portions of the
  11                 material, documents, items, or communications for which protection is
  12                 not warranted are not swept unjustifiably within the ambit of this
  13                 Stipulated Protective Order.
  14                       Mass, indiscriminate, or routinized designations are prohibited.
  15                 Designations that are shown to be clearly unjustified or that have been
  16                 made for an improper purpose (e.g., to unnecessarily encumber the
  17                 case development process or to impose unnecessary expenses and
  18                 burdens on other parties) may expose the Designating Party to
  19                 sanctions.
  20          6.2.   Manner and Timing of Designations.
  21                       Except as otherwise provided in this Stipulated Protective Order
  22                 (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
  23                 Disclosure or Discovery Material that qualifies for protection under
  24                 this Stipulated Protective Order must be clearly so designated before
  25                 the material is disclosed or produced.
  26                       Designation in conformity with this Stipulated Protective Order
  27                 requires the following:
  28                 (a)   For information in documentary form (e.g., paper or electronic
                                                    6
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 7 of 19 Page ID #:392



    1                    documents, but excluding transcripts of depositions or other
    2                    pretrial or trial proceedings), that the Producing Party affix at a
    3                    minimum, the legend “CONFIDENTIAL” to each page that
    4                    contains protected material. If only a portion or portions of the
    5                    material on a page qualifies for protection, the Producing Party
    6                    also must clearly identify the protected portion(s) (e.g., by
    7                    making appropriate markings in the margins).
    8                          A Party or Nonparty that makes original documents
    9                    available for inspection need not designate them for protection
  10                     until after the inspecting Party has indicated which documents it
  11                     would like copied and produced. During the inspection and
  12                     before the designation, all of the material made available for
  13                     inspection shall be deemed “CONFIDENTIAL.” After the
  14                     inspecting Party has identified the documents it wants copied
  15                     and produced, the Producing Party must determine which
  16                     documents, or portions thereof, qualify for protection under this
  17                     Stipulated Protective Order. Then, before producing the
  18                     specified documents, the Producing Party must affix the legend
  19                     “CONFIDENTIAL” to each page that contains Protected
  20                     Material. If only a portion or portions of the material on a page
  21                     qualifies for protection, the Producing Party also must clearly
  22                     identify the protected portion(s) (e.g., by making appropriate
  23                     markings in the margins).
  24               (b)   For testimony given in depositions, that the Designating Party
  25                     identify the Disclosure or Discovery Material on the record,
  26                     before the close of the deposition, all protected testimony.
  27               (c)   For information produced in nondocumentary form, and for any
  28                     other tangible items, that the Producing Party affix in a
                                                7
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 8 of 19 Page ID #:393



    1                      prominent place on the exterior of the container or containers in
    2                      which the information is stored the legend “CONFIDENTIAL.”
    3                      If only a portion or portions of the information warrants
    4                      protection, the Producing Party, to the extent practicable, shall
    5                      identify the protected portion(s).
    6         6.3.   Inadvertent Failure to Designate.
    7                      If timely corrected, an inadvertent failure to designate qualified
    8                information or items does not, standing alone, waive the Designating
    9                Party’s right to secure protection under this Stipulated Protective Order
  10                 for such material. Upon timely correction of a designation, the
  11                 Receiving Party must make reasonable efforts to assure that the
  12                 material is treated in accordance with the provisions of this Stipulated
  13                 Protective Order.
  14
  15    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  16          7.1.   Timing of Challenges.
  17                       Any Party or Nonparty may challenge a designation of
  18                 confidentiality at any time that is consistent with the Court’s
  19                 Scheduling Order.
  20          7.2.   Meet and Confer.
  21                       The Challenging Party shall initiate the dispute resolution
  22                 process, which shall comply with Local Rule 37.1 et seq., and with
  23                 Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
  24                 Conference for Discovery Disputes”).1
  25          7.3.   Burden of Persuasion.
  26
        1
  27     Judge Audero’s Procedures are available at
        https://www.cacd.uscourts.gov/honorable-maria-audero.
  28
                                                  8
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 9 of 19 Page ID #:394



    1                     The burden of persuasion in any such challenge proceeding shall
    2               be on the Designating Party. Frivolous challenges, and those made for
    3               an improper purpose (e.g., to harass or impose unnecessary expenses
    4               and burdens on other parties) may expose the Challenging Party to
    5               sanctions. Unless the Designating Party has waived or withdrawn the
    6               confidentiality designation, all parties shall continue to afford the
    7               material in question the level of protection to which it is entitled under
    8               the Producing Party’s designation until the Court rules on the
    9               challenge.
  10
  11    8.   ACCESS TO AND USE OF PROTECTED MATERIALS
  12         8.1.   Basic Principles.
  13                      A Receiving Party may use Protected Material that is disclosed
  14                or produced by another Party or by a Nonparty in connection with this
  15                Action only for prosecuting, defending, or attempting to settle this
  16                Action. Such Protected Material may be disclosed only to the
  17                categories of persons and under the conditions described in this
  18                Stipulated Protective Order. When the Action reaches a final
  19                disposition, a Receiving Party must comply with the provisions of
  20                Section 14 below.
  21                      Protected Material must be stored and maintained by a
  22                Receiving Party at a location and in a secure manner that ensures that
  23                access is limited to the persons authorized under this Stipulated
  24                Protective Order.
  25         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
  26                      Unless otherwise ordered by the Court or permitted in writing
  27                by the Designating Party, a Receiving Party may disclose any
  28                information or item designated “CONFIDENTIAL” only to:
                                                  9
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 10 of 19 Page ID #:395



    1              (a)   The Receiving Party’s Outside Counsel of Record, as well as
    2                    employees of said Outside Counsel of Record to whom it is
    3                    reasonably necessary to disclose the information for this Action;
    4              (b)   The officers, directors, and employees (including In-House
    5                    Counsel) of the Receiving Party to whom disclosure is
    6                    reasonably necessary for this Action;
    7              (c)   Experts of the Receiving Party to whom disclosure is reasonably
    8                    necessary for this Action and who have signed the
    9                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   10              (d)   The Court and its personnel;
   11              (e)   Court reporters and their staff;
   12              (f)   Professional jury or trial consultants, mock jurors, and
   13                    Professional Vendors to whom disclosure is reasonably
   14                    necessary or this Action and who have signed the
   15                    “Acknowledgment and Agreement to be Bound” (Exhibit A);
   16              (g)   The author or recipient of a document containing the
   17                    information or a custodian or other person who otherwise
   18                    possessed or knew the information;
   19              (h)   During their depositions, witnesses, and attorneys for witnesses,
   20                    in the Action to whom disclosure is reasonably necessary
   21                    provided: (i) the deposing party requests that the witness sign
   22                    the “Acknowledgment and Agreement to Be Bound” (Exhibit
   23                    A); and (ii) the witness will not be permitted to keep any
   24                    confidential information unless they sign the “Acknowledgment
   25                    and Agreement to Be Bound,” unless otherwise agreed by the
   26                    Designating Party or ordered by the Court. Pages of transcribed
   27                    deposition testimony or exhibits to depositions that reveal
   28                    Protected Material may be separately bound by the court
                                               10
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 11 of 19 Page ID #:396



    1                       reporter and may not be disclosed to anyone except as permitted
    2                       under this Stipulated Protective Order; and
    3                (i)    Any mediator or settlement officer, and their supporting
    4                       personnel, mutually agreed upon by any of the parties engaged
    5                       in settlement discussions.
    6
    7   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
    8         PRODUCED IN OTHER LITIGATION
    9         If a Party is served with a subpoena or a court order issued in other litigation
   10   that compels disclosure of any information or items designated in this Action as
   11   “CONFIDENTIAL,” that Party must:
   12         (a)    Promptly notify in writing the Designating Party. Such notification
   13                shall include a copy of the subpoena or court order;
   14         (b)    Promptly notify in writing the party who caused the subpoena or order
   15                to issue in the other litigation that some or all of the material covered
   16                by the subpoena or order is subject to this Stipulated Protective Order.
   17                Such notification shall include a copy of this Stipulated Protective
   18                Order; and
   19         (c)    Cooperate with respect to all reasonable procedures sought to be
   20                pursued by the Designating Party whose Protected Material may be
   21                affected.
   22         If the Designating Party timely seeks a protective order, the Party served with
   23   the subpoena or court order shall not produce any information designated in this
   24   action as “CONFIDENTIAL” before a determination by the Court from which the
   25   subpoena or order issued, unless the Party has obtained the Designating Party’s
   26   permission. The Designating Party shall bear the burden and expense of seeking
   27   protection in that court of its confidential material and nothing in these provisions
   28   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                  11
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 12 of 19 Page ID #:397



    1   to disobey a lawful directive from another court.
    2
    3   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
    4         PRODUCED IN THIS LITIGATION
    5         10.1. Application.
    6                         The terms of this Stipulated Protective Order are applicable to
    7                information produced by a Nonparty in this Action and designated as
    8                “CONFIDENTIAL.” Such information produced by Nonparties in
    9                connection with this litigation is protected by the remedies and relief
   10                provided by this Stipulated Protective Order. Nothing in these
   11                provisions should be construed as prohibiting a Nonparty from seeking
   12                additional protections.
   13         10.2. Notification.
   14                         In the event that a Party is required, by a valid discovery
   15                request, to produce a Nonparty’s confidential information in its
   16                possession, and the Party is subject to an agreement with the Nonparty
   17                not to produce the Nonparty’s confidential information, then the Party
   18                shall:
   19                (a)      Promptly notify in writing the Requesting Party and the
   20                         Nonparty that some or all of the information requested is subject
   21                         to a confidentiality agreement with a Nonparty;
   22                (b)      Promptly provide the Nonparty with a copy of the Stipulated
   23                         Protective Order in this Action, the relevant discovery
   24                         request(s), and a reasonably specific description of the
   25                         information requested; and
   26                (c)      Make the information requested available for inspection by the
   27                         Nonparty, if requested.
   28         10.3. Conditions of Production.
                                                    12
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 13 of 19 Page ID #:398



    1                      If the Nonparty fails to seek a protective order from this Court
    2                within fourteen (14) days after receiving the notice and accompanying
    3                information, the Receiving Party may produce the Nonparty’s
    4                confidential information responsive to the discovery request. If the
    5                Nonparty timely seeks a protective order, the Receiving Party shall not
    6                produce any information in its possession or control that is subject to
    7                the confidentiality agreement with the Nonparty before a
    8                determination by the Court. Absent a court order to the contrary, the
    9                Nonparty shall bear the burden and expense of seeking protection in
   10                this Court of its Protected Material.
   11
   12   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   14   Protected Material to any person or in any circumstance not authorized under this
   15   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   16   writing the Designating Party of the unauthorized disclosures, (2) use its best
   17   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   18   person or persons to whom unauthorized disclosures were made of all the terms of
   19   this Stipulated Protective Order, and (4) request such person or persons to execute
   20   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
   21
   22   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   23         PROTECTED MATERIAL
   24         In this litigation, if a Party or Nonparty (“Disclosing Party”) inadvertently
   25   discloses information that is subject to a claim of attorney-client privilege or work
   26   product protection (“Inadvertently Disclosed Information”), such disclosure shall
   27   not constitute or be deemed a waiver or forfeiture of any claim of privilege or work
   28
                                                  13
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 14 of 19 Page ID #:399



    1   product protection with respect to the Inadvertently Disclosed Information or its
    2   related subject matter in this litigation or in any other court or legal proceeding.
    3
    4         (a) If at any time the Disclosing Party discovers that it has disclosed
    5             Inadvertently Disclosed Information, it shall, as soon as practicable:
    6                x   Notify all parties in writing of the inadvertent disclosure.
    7                x   Identify all Inadvertently Disclosed Information.
    8
    9         (b) Upon receiving the Disclosing Party's notice, each Receiving Party shall
   10             within seven business days:
   11                x   Return, destroy, sequester, or delete all copies of the Inadvertently
   12                    Disclosed Information.
   13                x   Take reasonable steps to retrieve the Inadvertently Disclosed
   14                    Information if it was disseminated by the receiving party prior to
   15                    such notification.
   16                x   Provide a certification of counsel that all such information has been
   17                    returned, destroyed, sequestered, or deleted.
   18
   19         (c) Even if the Receiving Party objects (or intends to object) to the Disclosing
   20             Party's privilege or protection claim, it shall refrain from any further use,
   21             disclosure, or dissemination of the Inadvertently Disclosed Information in
   22             any way (including, but not limited to, using the information at
   23             depositions or trial) until the Court rules on the privileged or protected
   24             status of the Inadvertently Disclosed Information. The Disclosing Party
   25             must preserve the Inadvertently Disclosed Information until either:
   26                x   All receiving parties concede that it is privileged or protected.
   27                x   The Court resolves any disputes as to whether the Inadvertently
   28                    Disclosed Information is privileged or protected.
                                                   14
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 15 of 19 Page ID #:400



    1
    2         (d) Within seven business days of the notification that the Receiving Party
    3            returned, destroyed, sequestered, or deleted the Inadvertently Disclosed
    4            Information, the Disclosing Party shall produce a privilege log with
    5            respect to the Inadvertently Disclosed Information.
    6
    7         (e) A party that objects to a claim of privilege or work product protection
    8            with respect to the Inadvertently Disclosed Information may seek an
    9            Order from the Court pursuant to Local Civil Rule 37 compelling
   10            production of the Inadvertently Disclosed Information. To the extent
   11            necessary, the motion shall be filed under seal pursuant to the Court's
   12            rules governing under seal filing. The Disclosing Party bears the burden
   13            of establishing the privileged or protected nature of any Inadvertently
   14            Disclosed Information. Nothing in this Order shall limit the right to
   15            request an in camera review of the Inadvertently Disclosed Information.
   16
   17   13.   MISCELLANEOUS
   18         13.1. Right to Further Relief.
   19                      Nothing in this Stipulated Protective Order abridges the right of
   20               any person to seek its modification by the Court in the future.
   21         13.2. Right to Assert Other Objections.
   22                      By stipulating to the entry of this Stipulated Protective Order, no
   23               Party waives any right it otherwise would have to object to disclosing
   24               or producing any information or item on any ground not addressed in
   25               this Stipulated Protective Order. Similarly, no Party waives any right
   26               to object on any ground to use in evidence of any of the material
   27               covered by this Stipulated Protective Order.
   28
                                                 15
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 16 of 19 Page ID #:401



    1         13.3. Filing Protected Material.
    2                       A Party that seeks to file under seal any Protected Material must
    3                comply with Local Rule 79-5. Protected Material may only be filed
    4                under seal pursuant to a court order authorizing the sealing of the
    5                specific Protected Material at issue. If a Party's request to file
    6                Protected Material under seal is denied by the Court, then the
    7                Receiving Party may file the information in the public record unless
    8                otherwise instructed by the Court.
    9
   10   14.   FINAL DISPOSITION
   11         After the final disposition of this Action, within sixty (60) days of a written
   12   request by the Designating Party, each Receiving Party must return all Protected
   13   Material to the Producing Party or destroy such material. As used in this
   14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   15   summaries, and any other format reproducing or capturing any of the Protected
   16   Material. Whether the Protected Material is returned or destroyed, the Receiving
   17   Party must submit a written certification to the Producing Party (and, if not the
   18   same person or entity, to the Designating Party) by the 60-day deadline that
   19   (1) identifies (by category, where appropriate) all the Protected Material that was
   20   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   21   copies, abstracts, compilations, summaries or any other format reproducing or
   22   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   23   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   24   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   25   exhibits; expert reports; attorney work product; and consultant and expert work
   26   product, even if such materials contain Protected Material. Any such archival
   27   copies that contain or constitute Protected Material remain subject to this Stipulated
   28   Protective Order as set forth in Section 5.
                                                  16
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 17 of 19 Page ID #:402



    1   15.   VIOLATION
    2         Any violation of this Stipulated Order may be punished by any and all
    3   appropriate measures including, without limitation, contempt proceedings and/or
    4   monetary sanctions.
    5
    6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    7
    8   Dated: October 13, 2020                     /s/ Cynthia S. Arato
                                                    Cynthia S. Arato
    9                                               (State Bar No. 156856)
                                                    SHAPIRO ARATO BACH LLP
   10                                               500 Fifth Avenue, 40th Floor
                                                    New York, NY 10110
   11                                               Tel: (212) 257-4880
                                                    Fax: (212) 202-6417
   12                                               carato@shapiroarato.com
   13                                               Attorneys for Plaintiff and
   14                                               Counterclaim Defendant MELISSA
                                                    JEFFERSON, p/k/a LIZZO
   15
   16
   17   Dated: October 13, 2020                     /s/ Allen Secretov
                                                    Allen Secretov
   18                                               (State Bar No. 301655)
                                                    KINSELLA WEITZMAN ISER
   19                                               KUMP & ALDISERT LLP
                                                    808 Wilshire Boulevard, 3rd Floor
   20                                               Santa Monica, CA 90401
                                                    Tel: (310) 566-9800
   21                                               Fax: (310) 566-9850
                                                    asecretov@kwikalaw.com
   22
                                                    Attorneys for Defendants and
   23
                                                    Counterclaimants JUSTIN RAISEN,
   24                                               JEREMIAH RAISEN, HEAVY DUTY
   25                                               LLC, and JUSTIN “YVES”
                                                    ROTHMAN
   26
   27
   28
                                               17
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 18 of 19 Page ID #:403



    1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

    2
    3   Dated: 10/14/20
                                                 Maria A. Audero
    4                                            United States Magistrate Judge
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            18
Case 2:19-cv-09107-DMG-MAA Document 66 Filed 10/14/20 Page 19 of 19 Page ID #:404



    1                                         EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                [full name], of
    4                         [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of Jefferson v. Raisen, et al., 19-cv-9107. I agree to comply with
    8   and to be bound by all the terms of this Stipulated Protective Order, and I
    9   understand and acknowledge that failure to so comply could expose me to sanctions
   10   and punishment in the nature of contempt. I solemnly promise that I will not
   11   disclose in any manner any information or item that is subject to this Stipulated
   12   Protective Order to any person or entity except in strict compliance with the
   13   provisions of this Stipulated Protective Order.
   14           I further agree to submit to the jurisdiction of the United States District Court
   15   for the Central District of California for the purpose of enforcing the terms of this
   16   Stipulated Protective Order, even if such enforcement proceedings occur after
   17   termination of this action. I hereby appoint                               [full name]
   18   of                                                     [address and telephone number]
   19   as my California agent for service of process in connection with this action or any
   20   proceedings related to enforcement of this Stipulated Protective Order.
   21
   22   Signature:
   23   Printed Name:
   24   Date:
   25   City and State Where Sworn and Signed:
   26
   27
   28
                                                    19
